SCHWARTZ, Chief Judge.
There is no doubt that the orders below appointing a “commissioner” — actually a master in flimsy semantic disguise — to resolve discovery disputes cannot be enforced in the face of the specific pre-hearing objections filed by the defendants-petitioners. Bathurst v. Turner, 533 So.2d 939 (Fla. 3d DCA 1988); accord Wilson v. McKay, 568 So.2d 102 (Fla. 3d DCA 1990) (agreement to previous order of reference does not waive objection to subsequent order); Kuper v. Kuper, 564 So.2d 159 (Fla. 3d DCA 1990); Slattery v. Slattery, 528 So.2d 1377 (Fla. 4th DCA 1988). Accordingly, mandamus is granted requiring the trial court itself to hear and determine those matters. Bathurst, 533 So.2d at 939. The petitions are otherwise denied. The stays previously entered are vacated instanter.